[DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-12905
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 1:12-cv-03059-SCJ



GREGORY F. ROHDE,

                                             Plaintiff - Appellant,

                                 versus

BANK OF AMERICA, N.A.,

                                             Defendant - Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                           (February 3, 2015)

Before MARCUS, PRYOR and BLACK, Circuit Judges.

PER CURIAM:
       Gregory F. Rohde appeals the district court’s denial of his motion for leave

to file an amended complaint. 1 Rohde filed an initial and first amended complaint

against Appellee Bank of America, N.A. (BANA) alleging BANA wrongfully

foreclosed on his home. BANA moved to dismiss Rohde’s first amended

complaint because a subsequent Georgia Supreme Court decision rendered

Rohde’s arguments nonviable. Rohde agreed Georgia law no longer supported the

wrongful foreclosure claim as pleaded in his first amended complaint. Rohde

moved, however, for leave to amend his first amended complaint to assert a new

reason why the foreclosure was wrongful. The district court concluded Rohde’s

proposed amendments were futile and denied the motion for leave to file a second

amended complaint. We affirm. 2

       A proposed amendment is futile when the complaint as amended would not

survive a Rule 12(b)(6) motion to dismiss. Burger King Corp. v. Weaver, 169 F.3d

1310, 1320 (11th Cir. 1999). To survive a motion to dismiss, a complaint must

contain sufficient factual allegations to “state a claim to relief that is plausible on

its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). In considering a

       1
         In his notice of appeal, Rohde also sought review of the district court’s order granting
the defendant’s motion to dismiss the first amended complaint. Rohde did not argue the district
court erred by dismissing the first amended complaint in his initial brief, and he has therefore
abandoned the issue. United States v. Jernigan, 341 F.3d 1273, 1284 (11th Cir. 2003) (“[A]
party seeking to raise a claim or issue on appeal must plainly and prominently so indicate.”).
       2
        When the district court denies a motion for leave to amend because the amendment
would be futile, we review the denial de novo. Fla. Evergreen Foliage v. E.I. DuPont De
Nemours & Co., 470 F.3d 1036, 1040 (11th Cir. 2006).
                                                2
motion to dismiss, we must accept as true all facts alleged in the complaint. See

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). We need not, however, accept as true

the complaint’s legal conclusions. Id.

      Rohde’s proposed amended complaint alleges BANA’s foreclosure was

wrongful because the foreclosure notice BANA sent to him did not comply with

Georgia’s notice requirements. Under Georgia law, a foreclosure notice “shall

include the name, address, and telephone number of the individual or entity who

shall have full authority to negotiate, amend, and modify all terms of the mortgage

with the debtor.” O.C.G.A. § 44-14-162.2(a).

      Rohde’s proposed amended complaint does not support a plausible claim

that BANA’s foreclosure notice was deficient. Rohde alleges the foreclosure

notice falsely stated BANA was the entity with “full authority to negotiate, amend

and modify all terms of the mortgage” when, in fact, the “true entity” with this

panoply of authority was some other unidentified, undisclosed owner or investor.

These are just legal conclusions reciting the statutory notice requirements. Iqbal,

556 U.S. at 679 (“While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.”). Rohde’s complaint

does not allege facts identifying the unknown owner or point to any specific

contracts, rules, or communications with BANA supporting Rohde’s theory that

BANA possessed only limited authority to modify the terms of his mortgage.


                                         3
Without more, Rohde’s proposed amended complaint cannot survive a motion to

dismiss. Therefore, the district court did not err by denying as futile Rohde’s

motion for leave to amend his first amended complaint.

      AFFIRMED.




                                          4